Citation Nr: 1625275	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-29 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to Survivors' and Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.

3. Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 1972, with additional prior unverified active service.  The Veteran is in receipt of the Combat Action Ribbon (CAR) and the Navy Achievement Medal with the Combat "V".

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a TDIU and DEA benefits.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to a TDIU also raises the issue of entitlement to SMC, as the record shows that the criteria for SMC at the (s) rate are satisfied.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  Accordingly, this issue has been added for appellate consideration, as reflected on the cover sheet herein.






FINDINGS OF FACT

1. There is evidence that the Veteran's service-connected posttraumatic stress disorder (PTSD) prevents him from securing and following substantially gainful employment.

2. The Veteran's service-connected PTSD, upon which his TDIU is based herein, may be considered a permanent and total service-connected disability.

3. The Veteran is in receipt of a TDIU on the basis of his service-connected PTSD; and other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating exceeding 60 percent.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a TDIU based upon PTSD alone have been met, for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2015).

2. The criteria for entitlement to DEA benefits under Chapter 35, Title 38, of the United States Code, have been met.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2015).

3. The criteria for entitlement to SMC at the (s) rate have been met, for the entire appellate period.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i), 4.16, 4.25 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for PTSD, rated as 70 percent disabling, prostate cancer and diabetes mellitus, rated as 20 percent disabling each, and peripheral neuropathy of all four extremities and tinnitus, rated as 10 percent disabling each; and his combined rating is 90 percent.  As the Veteran has multiple service-connected disabilities, one of which rated as 40 percent disabling or more, and sufficient additional disability to bring the combined rating to 70 percent or more, he meets the schedular requirement for a TDIU. Id.  During the course of the appeal, since his February 2010 claim, the Veteran has met these schedular requirements.

At the time of his February 2010 claim, the Veteran asserted that he was unemployable due to his PTSD, and reported that he did not take orders very well and only liked working by himself. 

In an April 2010 VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, one of the Veteran's former employers reported that the Veteran had resigned during an improvement plan program.

On VA examination on August 2010, the Veteran reported that he had been unemployed for two to five years and that, in pertinent part, his PTSD made it difficult for him to work.  He asserted that he had trouble finding and holding down jobs due to difficulty interacting with others.  He complained of anxiety and poor motivation, and reported that he often did not "show up" for work.  The examiner, subsequent to complete mental status examination and review of the claims file, opined that the Veteran had total occupational and social impairment due to his PTSD.

In an August 2013 record, a private treatment provider listed all of the Veteran's service-connected disabilities and reported that the Veteran was unemployable due to such.

During the Veteran's February 2016 Board hearing, the Veteran reported that he had a general equivalency diploma (GED) and last worked in 2008.  He asserted that he had "a lot of" trouble with his supervisors and would fly off the handle.  He reported a history of being fired and suspended.  He asserted that he had worked in sales for industrial hardware, with face to face interactions; and noted that could no longer do such.  He complained of tremendous trouble with concentration.

The Veteran is competent to report what he experiences, as discussed above, as to his PTSD symptoms and employment; and there is no evidence that he is not credible in this regard.  Significantly, on VA examination on August 2010, the examiner determined that the Veteran had total occupational and social impairment due to his PTSD.  The Veteran meets the schedular criteria for TDIU, and has done so since his February 2010 claim, and the evidence of record supports the conclusion that his service-connected PTSD prevents him from securing and following substantially gainful employment.  A TDIU based upon PTSD alone, therefore, is granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


DEA Benefits

Basic eligibility for Chapter 35 benefits is established in one of several ways, including when the Veteran (1) was discharged from service under conditions other than dishonorable and (2) has a permanent and total service-connected disability.  38 U.S.C.A. § 3501(a), (d); 38 C.F.R. § 3.807.

A total disability is considered to exist when a Veteran experiences any impairment of mind or body that renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  Total disability may or may not be permanent.  38 C.F.R. § 3.340.  A permanent total disability exists where "impairment is reasonably certain to continue throughout the life of the disabled person."  38 C.F.R. § 3.340(b).  

The Veteran was honorably discharged from service in June 1972 and therefore meets the first element of DEA eligibility.  He also meets the second element of DEA eligibility, as his service-connected PTSD supports a TDIU, in that such renders him unable to follow a substantially gainful occupation.  Such is thus a total disability.  There is no indication that the Veteran's PTSD is not permanent, no examiner has described the Veteran's PTSD as anything other than chronic or has reported that there is a reasonable certainty that such will resolve.  Such is thus a permanent disability.

The Board thus finds that basic eligibility for DEA benefits are established, and the claim is granted.  38 U.S.C.A. § 3501(a), (d); 38 C.F.R. § 3.807.

SMC under 38 U.S.C. § 1114(s) 

As relevant to this case, SMC is payable if a Veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A "single service-connected disability rated as total" under 38 U.S.C.A. § 1114(s) is not limited to cases where a 100 percent rating has been assigned via the application of one or more diagnostic codes in the rating schedule; rather, entitlement to TDIU may serve as the "total" rating for the purposes of special monthly compensation at the (s) rate if the TDIU is predicated upon a single disability.  Bradley v. Peake, 22 Vet. App. 280 (2008).

Here, as discussed above, a TDIU has been assigned for a single service-connected disability, namely the Veteran's PTSD.  See 38 C.F.R. § 4.16(a); Bradley, 22 Vet. App. 280.  See also 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The Veteran's other service-connected disabilities, described above; involving different anatomical segments or bodily systems, command a combined rating that exceeds 60 percent.  See 38 C.F.R. § 4.25.

Accordingly, the criteria for entitlement to SMC under 38 U.S.C.A. § 1114(s) are satisfied, and therefore SMC at the (s) rate is granted based on the establishment of TDIU on the basis of the Veteran's service-connected PTSD, as discussed above.


ORDER

A TDIU based upon PTSD alone is granted for the entire appellate period, subject to the laws and regulations governing the award of monetary benefits.

DEA benefits under Chapter 35, Title 38, of the United States Code, are granted.

SMC under 38 U.S.C. § 1114(s) is granted for the entire appellate period, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


